Opinion by
Mr. Justice Moscetzisker,
The Board of Home Missions and Church Extension of the Methodist Episcopal Church, a Pennsylvania corporation, not for profit, plaintiff and appellee in these proceedings, acting in conjunction with another corporation, the Philadelphia Tract Society of the Methodist Episcopal Church, erected a double building in the City of Philadelphia, so arranged that the respective parts, belonging to each of the two organizations, can be occupied separately. Plaintiff’s section, Nos. 1701-1703 Arch street, was assessed in its name by the City of Philadelphia, defendant here, for purposes of taxation, in 1916, at a total valuation of $275,000; an appeal was taken from this assessment to the Board of Revision of Taxes, *409asking exemption for so muck of the structure as is used by plaintiff in tbe prosecution of its endeavors, on tbe ground that the latter is engaged in tbe work of a purely public charity. A slight exemption was allowed, and, not being satisfied, plaintiff appealed to tbe common pleas. When tbe case came on for bearing, tbe city opposed tbe appeal, alleging that “plaintiff’s work is entirely sectarian and denominational — not ‘purely public’ at all.” Tbe court below overruled this contention, and, after taking testimony, concluded that tbe rooms used by tbe Board of Home Missions and Church Extension, in tbe prosecution of its work, represents approximately one-half of tbe whole of plaintiff’s section of tbe building, which portion was decreed exempt from taxation. Tbe city has appealed.
Tbe claim for exemption is based upon section 1 of tbe Act of June 13, 1911, P. L. 898, which amends tbe Act of May 29,1901, P. L. 319, amending tbe Act of May 14, 1874, P. L. 158. Tbe law, as it now stands, ordains that “all......institutions of......benevolence or charity ......maintained by public or private charity......be and tbe same are hereby exempted from all......tax.” Tbe Constitution of Pennsylvania, Article IX, Section 1, authorizes tbe general assembly to exempt from taxation, by general laws, “institutions of purely public charity”; and, of course, to come within tbe legislative exemption claimed, plaintiff must show itself to be a “purely public charity.”
What is, and what is not, “a purely public charity,” has been much discussed in our cases, and, on tbe whole, we have taken a rather broad view of tbe meaning of that term, as is evidenced by Burd Orphan Asylum v. Upper Darby School District, 90 Pa. 21; Phila. v. Women’s Christian Association, 125 Pa. 572; Woman’s Home Missionary Society v. Receiver of Taxes, 173 Pa. 456; Episcopal Academy v. Phila., 150 Pa. 565; the last case being criticized, but not overruled, in American Sunday School Union v. Phila., 161 Pa. 307, 316.
*410A study of the cases cited convinces us that the court below did not err in holding plaintiff to be a purely public charity, within the legal meaning of that phrase under our authorities. The work of the Board of Home Missions and Church Extension of the Methodist Episcopal Church is not carried on for the benefit of the clergymen and others of that denomination who happen to derive an advantage from the expenditure of its funds, any more than it is conducted for the purpose of profiting the contractors, workmen and others who build the churches for which plaintiff pays; the gains and profits accruing to the instruments used by plaintiff in the prosecution of its endeavors, do not constitute the beneficial objects in view, but are merely incidental to the great public work in which the board is engaged, namely, the spread of the Christian religion, for the benefit of mankind, “throughout the United States and territories,” by establishing and extending the “Christian influence” of one of the great and generally recognized mediums to that end — the Methodist Episcopal Church, — and, more specifically, by aiding, wherever necessary, in the purchase and erection of “suitable houses of public worship and other church property......and the prosecution of the [home] mission work of the Methodist Episcopal Church.”
The court below found that plaintiff’s “actual work” is carried on at the building in question, which is “the headquarters of the Home Mission work of the Methodist Episcopal Church in America”; that “all funds are sent to this office from churches throughout the denomination, and from individuals, without any discrimination being had as to their religious affiliations”; that “this money, amounting annually to about f1,000,000, is appropriated......for the building of churches...... and in supplementing the salaries of missionaries throughout America, such buildings not being limited in their attendance to members of the Methodist faith, but open to all persons”; finally, that no profits whatever *411are derived, and no salaries paid, except to those persons who devote their whole time to the business of the society.
In Donohugh’s App., 86 Pa. 806, we early ruled that a purely public charity, within the meaning of Article IX, Section 1, of the Constitution, is not necessarily one solely controlled by the State, but extends to private charitable institutions which are not administered for any individual gain; and in Fire Ins. Patrol v. Boyd, 120 Pa. 624, we held that the true test of a public charity is the character of the objects sought to be attained, saying (p. 645), to bring the hearts of an indefinite number of persons “under the influence of education or religion,” was a proper object of public charity; finally, in White v. Smith, 189 Pa. 222, we ruled that the mere fact of a public charity being under the control of those belonging to a particular religious denomination, so long as its ultimate object was to help an indefinite number of persons, without regard to their religious beliefs, made it none the less a purely public charity. When these authorities, and others which might be mentioned, are applied to the present case, the right of plaintiff to tax exemption, is plain; and we find nothing in Phila. v. Masonic Home, 160 Pa. 572, to the contrary.
While the method pursued by the court below, of dividing the building here in question according to the relative rental values of the floor space allotted to others and occupied by plaintiff, may not always be fitting — as a general rule — yet we aré not convinced it is inappropriate to the present case. As stated in Phila. v. Barber, 160 Pa. 123, 128, “The parts rented and producing income are liable to taxation. There is in fact no express Warrant in the act for dividing the building for purposes of taxation and exempting any part of it, when other parts produce income; but such division was sustained...... in Association v. Donohugh, 7 W. N. 208, upon grounds of equity and the broad intent of the statute, and has been received with general acquiescence.” The rule *412adopted by the court below in the present case was equitable, it did defendant no injustice, and the results thereby attained will not be disturbed.
The assignments of error are overruled, and the order appealed from is affirmed at cost of appellant.